DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See paragraph 127 of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “electromagnetic radiation”, and the claim also recites “preferably light” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The examiner will proceed as though the limitations are required by the claims and the electromagnetic radiation is light.
Regarding claims 2-19, the claims are also rejected due to their indirect or direct dependencies from the rejected base claim 1.
Regarding claim 2, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a distance less than the bubble diameter”, and the claim also recites “preferably in a range of 60% to 90% of the bubble diameter” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The examiner will proceed as though the limitations are required by the claims and the distance between the first and second surface is between 60%-90% of the bubble diameter.
Regarding claims 5-13 and 17-18, the claims are also rejected due to their indirect or direct dependencies from the rejected base claim 2.
Regarding claim 17, the recites the limitation "the compressed bubble" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears the applicant intended for claim 17 to depend on claim 8 not claim 7.
Regarding claim 18, the claim is also rejected due to their indirect or direct dependencies from the rejected base claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hintz et al. US Pub. No. 2018/0224357.
Regarding claim 1, Hintz teaches a method of optically assessing the chemical composition of a bubble (abstract) comprising the steps of: 
a) generating a bubble having a liquid bubble wall forming a bubble interior compartment enclosing a gas (paragraph 12; Figure 1; cavitator 106 generates bubbles filled with gas 110), 
b) emitting electromagnetic radiation, preferably light, having at least one property (paragraph 13; Figure 1; 104 is an emitter including UV radiation visible light or infrared), 
c) passing the emitted light through the bubble to pass the emitted light through both the bubble wall and the bubble interior compartment (paragraph 14; Figure 1; “the frequency specific radiation may pass through a bubble of gas), 
d) measuring the property of the emitted light after it has passed through the bubble (paragraph 14; Figure 1; the light passing through the bubble becomes an absorption signal 114 which is detected by radiation detector 102), 
e) comparing the measured property of the emitted light after it passes through the bubble with the property of the emitted light before it passes through the bubble (paragraph 14 “the signal processor may determine based on the absorption signal information one or more of the chemical and gas components of the bubbles of gas), 
f) estimating based on the results of the comparing step (e) the chemical composition of the spherical bubble (paragraph 14 “the signal processor may determine based on the absorption signal information one or more of the chemical and gas components of the bubbles of gas).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintz as applied to claim 1 above, and further in view of Azuma US Patent No. 4,849,178.
Regarding claim 15, Hintz is silent with respect to assess the presence of ozone within a bubble of a foamable aqueous fluid, the emitted light including light of a wavelength that is absorbed by ozone, and measuring light of the wavelength of the emitted light after it has passed through the bubble, comparing the measured light of the wavelength of the emitted light after it has passed through the bubble with the light of the wavelength of the emitted light before it passes through the bubble, and estimating based on the results of the comparing the presence of ozone in the bubble. 
However, Hintz teaches to form bubbles using a cavitator (paragraph 13) and Hintz teaches to measure oxygen, another gas or other chemicals (paragraph 13). Hintz further teaches the light source is a UV light source (paragraph 13). UV light is required to measure the pressure of ozone.
Azuma teaches a need to measure the amount of ozone in water (abstract; col 1, lines 5-10).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the method include assess the presence of ozone within a bubble of a foamable aqueous fluid, the emitted light including light of a wavelength that is absorbed by ozone, and measuring light of the wavelength of the emitted light after it has passed through the bubble, comparing the measured light of the wavelength of the emitted light after it has passed through the bubble with the light of the wavelength of the emitted light before it passes through the bubble, and estimating based on the results of the comparing the presence of ozone in the bubble for the purposes of determining the concentration of ozone in the liquid to ensure concentration is in the desired range.
Regarding claim 16, Hintz teaches generating the bubble by passing a mixture of air and the fluid through a foam generator to produce a foamed mixture of the air and the fluid containing the bubble (cavitator 106; paragraph 12).
Allowable Subject Matter
Claims 2-14, and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “locating the bubble in a gap formed between a first surface and an opposing second surface spaced a distance less than the bubble diameter, [[preferably]] in a range of 60% to 90% of the bubble diameter, with the bubble engaging both the first surface and the second surface, and passing the emitted light through the bubble while the bubble is located in the gap.” (with the word preferably deleted) in combination with the remaining limitations of the claim.
Regarding claim 3, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “locating the bubble in a gap formed between a first surface and an opposing second surface spaced a distance less than the bubble diameter with the bubble engaging both the first surface and the second surface with a first polar end wall portion of the bubble wall engaging the first surface wall lying in the plane of the first surface and a second polar end wall portion of the bubble wall engaging the second surface lying in the plane of the second surface with an annular equatorial wall portion of the bubble wall spanning between the first surface and the second surface and bridging between the first end wall portion and the second end wall portion, and passing the emitted light through the bubble while the bubble is located in the gap.” in combination with the remaining limitations of the claim.
Regarding claim 14, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “constraining the bubbles in a space formed between a first surface and an opposing second surface spaced a distance not greater than 10 times the diameters of the bubbles, and passing the emitted light through the space while the bubbles are located in the space” in combination with the remaining limitations of the claim.
Regarding claim 20, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “constraining the bubbles between a first surface and a second surface…wherein the first plate and the second plate are spaced a distance selected from the group of: not greater than 60% of a desired median exterior bubble diameter; not greater than 200% of the median of the exterior bubble diameter; not greater than 300% of the median of the exterior bubble diameter; not greater than 1000% of the median of the exterior bubble diameter, and including collecting electromagnetic radiation light passing through the bubbles …” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20030234928 paragraph 10 and Figure 2 teaches producing a bubble in a liquid by creating a spark, a second laser is fired creating a second spark inside the bubble and the light emitted from the second spark is collected to determine chemical composition of the bubble.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877